Citation Nr: 0740820	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 
percent, for residuals of a left leg injury including soft 
tissue injuries and skin grafts with residual scars.

2.  Entitlement to an increased rating, in excess of 10 
percent, for residuals of a left leg injury with a cyst on 
the left astragalus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which continued the veteran's prior 10 percent rating for 
left leg scarring and assigned an additional 10 percent 
rating for orthopedic manifestations of the veteran's left 
leg injury, effective December 03, 2004.  Although this 
evaluation represents an increase of the veteran's overall 
disability rating, the rating remains less that the maximum 
benefit available, and thus that increase does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence submitted July 2006, the veteran expressed 
his desire to appear before the Board at his RO (a Travel 
Board hearing).  While the veteran did not appear at the 
hearing scheduled for July 24, 2007, in a July 2007 written 
statement, he subsequently moved the Board to reschedule the 
hearing.  He said he failed to receive notice of the hearing 
until after the scheduled date.  In December 2007, based on a 
finding of good cause having been shown, the veteran's motion 
was granted pursuant to 38 C.F.R. § 20.704(d) (2007).  
Accordingly, a Travel Board hearing should be rescheduled for 
the veteran.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a) (2007).



Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
hearing at the RO with a Veterans Law 
Judge of the Board (Travel Board hearing) 
in accordance with his request.  The 
veteran and his representative should be 
notified in writing of the date, time and 
location of the hearing.

After the hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



